In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-0527V
                                        UNPUBLISHED


    MICHAEL JOSEPH DEUTSCH,                                 Chief Special Master Corcoran

                        Petitioner,                         Filed: December 1, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On April 10, 2018, Michael Deutsch filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered shoulder pain and other symptoms that
were “caused in fact by the influenza vaccination” that he received on December 1, 2016.
Petition at 1-2. Petitioner further alleges that he suffered the residual effects of his injury
for more than six months. Petition at 2. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On November 29, 2021, Respondent filed his Amended Rule 4(c) report in which
he concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent stated that “[i]n light of the Chief Special

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Masters Findings of Fact, and medical records evidence submitted in this case, DICP has
concluded that petitioner suffered a SIRVA as defined by the Vaccine Injury Table”. Id. at
6. Respondent further agrees that “petitioner had no recent history of pain, inflammation,
or dysfunction of his left shoulder; the onset of pain occurred within 48 hours after receipt
of an intramuscular vaccination; the pain was limited to the shoulder in which the vaccine
was administered; and, no other condition or abnormality, such as brachial neuritis, has
been identified to explain petitioner’s left shoulder pain.” Id. Respondent further states
that petitioner suffered the residual effects of his condition for more than six months and
Respondent does not dispute that Petitioner has satisfied all legal prerequisites for
compensation under the Act.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2